DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 11/19/2021 are acknowledged and entered.

Claims 1-12 and 20-22 were pending.  In the amendment as filed, applicants have amended claims 1, 4, and 21; cancelled claim 5; and added claims 23-35.  Therefore, claims 1-4, 6-12, and 20-35 are currently pending. 

Claims 3 and 6-12 are drawn to non-elected species, wherein the election was made without traverse in the reply filed on 06/01/2021 in respond to the restriction and/or species election requirements mailed on 04/09/2021, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Election/Restrictions
Newly submitted claims 27-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 27-32 are directed to non-elected species that are identical to the species of withdrawn claims 3 and 6-12.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Accordingly, claims 1, 2, 4, 20-24, and 33-35 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The objection of claim 1 regarding the acronyms of ‘TMA’, FMO3’, ‘TMAO’, ‘HCV’, and ‘HBV’ has been withdrawn in light of applicant’s amendments of claim 1 thereto. 

The rejections of claims 4 and 21 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of applicant’s amendments of claims 4 and 21 thereto. 

The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Eisert et al. (US Patent 6,015,577) has been withdrawn in light of applicant’s amendments of claim 1.

The rejection of claims 1, 2, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Bieze et al. (Hepatology, 2014, 59(3), pp. 996-1006) has been withdrawn in light of applicant’s amendments of claim 1.


It is relevant to note that the indicated allowability of claim 5 is withdrawn upon further reconsideration, and new ground(s) of rejection(s) are made in view of Hazen et al. (US Patent 11,331,280 B2 and/or Hazen et al. (US Patent Application Publication 2017/0151208 A1).  Accordingly, the following action has been made non-final in view of the fact that not all of the following rejections were necessitated by Applicants’ amendments.

Priority
As stated in the Application Data Sheet (ADS) filed on 12/19/2019, this present application is a 371 of PCT/US2018/038322 that was filed on 06/19/2018.  PCT/US2018/038322 claims priority to provisional application 62/521,872 that was filed on 06/19/2017.  Therefore, this application has an effective filing date of 06/19/2017 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 11/19/2021 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.

Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 recites the limitation of “the trimethylamine/trimethylamine N-oxide/flavin monooxygenase 3 (TMA/FMO3/TMAO) pathway”.  It appears that there is a typographical error, where the recitation of ‘(TMA/FMO3/TMAO)’ should be (TMA/TMAO/FMO3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, the newly amended claim 4 recites the “method of Claim 1, wherein the method further comprises obtaining a sample from said subject and assaying said sample to determine levels of trimethylamine N-oxide (TMAO), TMA (trimethylamine), FMO3 mRNA, and/or a TMA-containing compound prior to and/or after said treating”.  Newly amended claim 1 for which claim 4 depends recites a “method of treating or preventing a disease or condition or causing weight loss comprising: treating a subject, that has been identified as having elevated levels of trimethylamine (TMA), trimethylamine N-oxide (TMAO), or flavin monooxygenase 3 (FMO3) mRNA, with: a) a first agent or first procedure that inhibits the TMA/FM03/TMAO pathway to cause weight loss, and/or treat or prevent a first disease or first condition, or b) a second agent or second procedure that is a non-antibiotic that inhibits said TMA/FM03/TMAO pathway to treat or prevent a second disease or second condition, wherein said first disease or first condition is selected from the group consisting of: obesity, dyslipidemia, arthritis pain, sleep apnea, diabetes-associated neuropathy, diabetes-associated cardiovascular disease, diabetes-associated cerebrovascular disease, diabetes-associated peripheral vascular disease, diabetes-associated retinopathy, diabetes-associated nephropathy, diabetes-associated ulceration, colorectal cancer, hepatocellular carcinoma, clear cell renal carcinoma, alcoholic steatohepatitis (ASH), alcoholic cirrhosis, Hepatitis C Virus driven (HCV-driven) liver fibrosis, Hepatitis B Virus driven (HBV-driven) liver fibrosis, primary sclerosing cholangitis (PSC), biliary atresia, gall stones, cholestasis, Cushing syndrome, impaired glucose tolerance, prediabetes, hyperglycemia, elevated insulin state, weight management, and arterial aneurysms, and wherein said second disease or second condition is selected from the group consisting of: diabetes mellitus, insulin resistance, metabolic syndrome, nonalcoholic fatty liver disease (NAFD), and nonalcoholic steatohepatitis (NASH).”  Thus, claim 4 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazen et al. (US Patent Application 2017/0151208 A1; Effective Filing Date of 12/01/2015).
The applied reference has a common inventor (Stanley Leon Hazen) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claim 1, Hazen et al. claim a method of improving a condition (refers to instant claimed ‘method of treating a second disease or second condition’) associated with the conversion of choline to trimethylamine (TMA) in an individual (refers to instant claimed ‘subject, that has been identified as having elevated levels of trimethylamine (TMA)’), comprising administering to the individual a compound as set forth in Formula (I) (refers to instant claimed ‘a second agent or second procedure that is a non-antibiotic that inhibits said TMA/FM03/TMAO pathway to treat or prevent a second disease or second condition’): 
    PNG
    media_image1.png
    52
    250
    media_image1.png
    Greyscale
wherein R1 is selected from cyanate, isocyanate, thiocyanate, isothiocyanate, nitrile, isonitrile, or sulfhydryl; n' is selected from 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10; and R2 is selected from alkyl, branched alkyl, heteroalkyl, cycloalkyl, heterocycloalkyl, aryl, or substituted carbonyl; wherein when R2 is phenyl, R2 is substituted with 0, 1, or 2 groups independently selected from alkyl, branched alkyl, heteroalkyl, cycloalkyl, heterocycloalkyl, halo, or aryl; wherein when R2 is heteroalkyl or heterocycloalkyl, the heteroatom(s) are not S; wherein when n' is 2, R2 is not unsubstituted phenyl; and including any acceptable salts or solvates thereof; wherein the compound is administered in an amount effective to treat or prevent the disease or condition associated with choline-related trimethylamine (TMA) in the individual (Claim 21).  The type of condition include diabetes mellitus (refers to instant claimed ‘said second disease or second condition is diabetes mellitus’) (Claim 22).
Therefore, the method of Hazen et al. do anticipate the instant claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,331,280 B2 (referred hereinafter as Hazen et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1 and 22; and the method of claims 1 and 2 of Hazen et al. have similar method step(s) and uses an agent/compound with similar structural feature(s).

16/624,389
US 11,331,280 B2
1. A method of treating or preventing a disease or condition or causing weight loss comprising: treating a subject, that has been identified as having elevated levels of trimethylamine (TMA), trimethylamine N-oxide (TMAO), or flavin monooxygenase 3 (FMO3) mRNA, with: a) a first agent or first procedure that inhibits the TMA/FMO3/TMAO pathway to cause weight loss, and/or treat or prevent a first disease or first condition, or b) a second agent or second procedure that is a non-antibiotic that inhibits said TMA/FMO3/TMAO pathway to treat or prevent a second disease or second condition, wherein said first disease or first condition is selected from the group consisting of: obesity, dyslipidemia, arthritis pain, sleep apnea, diabetes-associated neuropathy, diabetes-associated cardiovascular disease, diabetes-associated cerebrovascular disease, diabetes-associated peripheral vascular disease, diabetes-associated retinopathy, diabetes-associated nephropathy, diabetes-associated ulceration, colorectal cancer, hepatocellular carcinoma, clear cell renal carcinoma, alcoholic steatohepatitis (ASH), alcoholic cirrhosis, Hepatitis C Virus driven (HCV-driven) liver fibrosis, Hepatitis B Virus driven (HBV-driven) liver fibrosis, primary sclerosing cholangitis (PSC), biliary atresia, gall stones, cholestasis, Cushing syndrome, impaired glucose tolerance, prediabetes, hyperglycemia, elevated insulin state, weight management, and arterial aneurysms, and wherein said second disease or second condition is selected from the group consisting of: diabetes mellitus, insulin resistance, metabolic syndrome, nonalcoholic fatty liver disease (NAFD), and nonalcoholic steatohepatitis (NASH).
1. A method of improving a disease or a condition associated with the conversion of choline to trimethylamine (TMA) in an individual comprising administering to the individual (2-hydroxyethyl) dimethylsulfoxonium; wherein the (2-hydroxyethyl) dimethylsulfoxonium is administered in an amount effective to treat or prevent the disease or condition associated with choline-related trimethylamine (TMA) in the individual.
22. The method of Claim 1, wherein said first disease or first condition is obesity.
2. The method of claim 1, wherein the disease or condition associated with the conversion of choline to trimethylamine is a cardiovascular disease, trimethylaminuria, reduced or impaired kidney function, kidney disease, chronic kidney disease, end-stage renal disease, obesity, insulin resistance, diabetes mellitus, Alzheimer's disease, dementia, cognitive impairment, or non-alcoholic steatohepatitis (NASH).


That is the method of the instant application is generic to the method of Hazen et al. or in other word claims 1 and 22 are anticipated by claims 1 and 2 of U.S. Patent No. 11,331,280 B2.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 11,331,280 B2.

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,331,280 B2 (referred hereinafter as Hazen et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 23 and 24; and the method of claims 1 and 2 of Hazen et al. have similar method step(s) and uses an agent/compound with similar structural feature(s).

16/624,389
US 11,331,280 B2
23. A method of treating obesity comprising: treating a subject with obesity with an agent or procedure that inhibits the trimethylamine/trimethylamine N-oxide/flavin monooxygenase 3
(TMA/FMO3/TMAO) pathway to thereby cause weight loss in said subject.
1. A method of improving a disease or a condition associated with the conversion of choline to trimethylamine (TMA) in an individual comprising administering to the individual (2-hydroxyethyl) dimethylsulfoxonium; wherein the (2-hydroxyethyl) dimethylsulfoxonium is administered in an amount effective to treat or prevent the disease or condition associated with choline-related trimethylamine (TMA) in the individual.
24. The method of Claim 23, wherein said subject is identified as having elevated levels
of TMA, TMAO, or FMO3 mRNA.
2. The method of claim 1, wherein the disease or condition associated with the conversion of choline to trimethylamine is a cardiovascular disease, trimethylaminuria, reduced or impaired kidney function, kidney disease, chronic kidney disease, end-stage renal disease, obesity, insulin resistance, diabetes mellitus, Alzheimer's disease, dementia, cognitive impairment, or non-alcoholic steatohepatitis (NASH).


That is the method of the instant application is generic to the method of Hazen et al. or in other word claims 23 and 24 are anticipated by claims 1 and 2 of U.S. Patent No. 11,331,280 B2.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 11,331,280 B2.

Allowable Subject Matter
Claims 2, 20-22, 25, and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
September 27, 2022